UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2392


EDITH BUDIK, MD,

                Plaintiff - Appellant,

          v.

MICHAEL P. BRAZAITIS,

                Defendant – Appellee,

          v.

UNITED STATES OF AMERICA,

                Movant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:09-cv-03079-BEL)


Submitted:   August 31, 2010                 Decided:   October 13, 2010


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edith Budik, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Larry David Adams, Allen F. Loucks, Assistant United
States Attorneys, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edith Budik seeks to appeal the district court’s order

granting the motion to substitute the United States as defendant

in this civil action.          This court may exercise jurisdiction only

over   final      orders,      28     U.S.C.     § 1291     (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Budik seeks to appeal is

neither     a    final   order       nor    an   appealable     interlocutory      or

collateral order.        See Maron v. United States, 126 F.3d 317, 321

n.4 (4th Cir. 1997).             Accordingly, we dismiss the appeal for

lack of jurisdiction.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the   court       and   argument    would    not    aid   the

decisional process.

                                                                            DISMISSED




                                            2